Citation Nr: 1138712	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 10, 1999, for the a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark P. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed his initial application for a TDIU in October 1993, which was denied in a March 1994 rating decision and not appealed.  He submitted another TDIU claim in February 1996, which was denied in a May 1996 rating decision.  The Veteran perfected an appeal from such decision, and the RO granted a TDIU, effective as of May 10, 1999, in a May 2000 rating decision.  The Veteran then appealed from the effective date assigned for the TDIU.  

In October 2008, the Board issued a decision on the merits denying an earlier effective date for a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  

In June 2010, the Board issued a decision on the merits denying an earlier effective date for a TDIU.  The Veteran again appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  

Consideration of an earlier effective date for TDIU on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the period prior to May 10, 1999, service connection was in effect for a back disability and depression, rated as 20 percent and 30 percent disabling, respectively, with a combined total rating of 40 percent.

2.  For the period prior to May 10, 1999, the case presents such an exceptional or unusual disability picture as to possibly render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

While the schedular standards for the assignment of a TDIU rating were not met prior to May 10, 1999, the Veteran is entitled to consideration of the assignment of an extra-schedular TDIU rating prior to that date.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.16(b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (2002 & 2011); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998). 

A TDIU rating is warranted when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011). 

In this case, the Veteran submitted a formal application for a TDIU in October 1993, which was denied and not appealed.  The Veteran filed another claim for a TDIU in February 1996, which was eventually granted with an effective date of May 10, 1999.  The Veteran asserts that he has been unemployable due to his service-connected back disability and depression since he was granted service connection for such disabilities in April 1992 and May 1995, respectively. 

When the Veteran's most recent claim for a TDIU was received in February 1996, he was service connected for a back disability and depression.  Such disabilities were rated as 20 percent and 30 percent disabling, respectively, which combine for a total rating of 40 percent.  See 38 C.F.R. § 4.25.  As such, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) at that time.  However, effective May 10, 1999, he was awarded an increase in such ratings to 40 and 50 percent, respectively, which combine for a total rating of 70 percent and met the schedular criteria for a TDIU.  As the Veteran failed to meet the percentage requirements prior to May 10, 1999, the dispositive issue on appeal is whether the evidence demonstrates that he was unemployable due solely to his service-connected disabilities prior to that date, thereby triggering extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).   

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  A Veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he is unable to secure further employment.  38 C.F.R. § 4.18 (2011). 

In this case, the Board finds that in affording the Veteran all benefit of the doubt, and in reviewing the evidence of record, the requirement for consideration of an award of TDIU on an extra-schedular basis have been met.  Significantly, the evidence suggests that the Veteran's service-connected disabilities precluded him from obtaining and maintaining gainful employment prior to May 10, 1999, such that further opinion should be obtained by the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran contends that his service-connected back disability and depression have precluded employment since at least 1991.  He contends that although he worked in the banking industry for many years in the 1970s and 1980s, his back disability grew in severity and he eventually was no longer to keep up with the requirements of travel necessitated by his job.  Instead, in 1982, he began a business of consulting work and part-time teaching.  However, after only a few years in that career path, he felt that he was severely limited by his inability to focus and concentrate due to his extreme back pain and depressed moods.  From there, he had to take an increasingly large amount of medication for pain management and for his depression, resulting in further occupational impairment.  

By way of history, VA treatment records reflect that in April 1992, the Veteran had low back pain and depression.  He had last used cocaine one week previously.  

On September 1992 VA orthopedic examination, the Veteran reported that he had not been working and that he had not worked since 1989.  He stated that the only work that he could do was labor work, but that he could not keep that up due to his back and his blood pressure.  Physical examination of the back showed no pain on pressure.  There was a possible mild spasm, but no obvious malalignment of the spine.  Forward flexion was to 65 degrees.  

On September 1992 VA psychiatric examination, the Veteran stated that for the previous three years, he had experienced periodic bouts of depression.  He had never been admitted to the hospital for his depression.  He reported that after he separated from service, he graduated from college with a degree in management.  He then worked in the banking industry in Philadelphia and in Ohio.  At one point, he decided to quit, but could not pinpoint why he did so.  He then moved to Atlanta and taught banking at a college for two and a half years.  However, he left that job because he could not handle the work, though he again did not know exactly why he had decided to quit.  His last job was working construction, which he left in 1989 largely due to his back disability.  He felt he could no longer complete strenuous work.  Presently, he was not doing "much of anything."  He just did not feel like going out.  After completing mental status examination, he was deemed competent for VA purposes.

In October 1993, the Veteran applied for a TDIU.  He reported that he had last worked full time in 1989, at which time he had become too disabled to work.  He had previously worked in banking, ending in 1982.

On February 1994 VA orthopedic examination, the Veteran reported that his low back was always painful.  He could not lift anything over 20 pounds.  Walking for a prolonged period of time was painful.  Physical examination showed that the Veteran could dress and undress without assistance.  He had pain when taking off his shoes.  There was evidence of lumbar spasm.  Forward flexion was limited to 35 degrees, with pain.  There was evidence of diminished reflexes of the lower extremities.  The examiner found no evidence of disk disease or spondylosis, and diagnosed the Veteran with history of low back pain syndrome.  

VA treatment records reflect that in August 1994, the Veteran had continuing low back pain.  There was no numbness, tingling, or recent injury to the back.  He was noted to be unemployed.  The assessment was musculoskeletal pain.  In October 1994, the Veteran reported being treated with antidepressants since 1992.  His chronic depression had worsened in 1991.  He had last used cocaine three weeks previously.  

A December 1994 non-VA record reflects a diagnosis of dysthymia and cocaine dependence.  

In May 1995, the Veteran submitted a statement that his chronic low back pain had caused his depression.  He stated that the pain medication prescribed for his back pain had gradually increased in dosage due to the severity of the condition.  

In June 1995, the Veteran's non-VA psychiatrist submitted a statement that the Veteran's depression was directly related to his chronic back pain.  He would need to be counseled for his depression for many years to come on an out-patient basis.  

On October 1995 VA psychiatric examination, the Veteran reported that he had not been able to work since 1988.  He had previously worked as a laborer.  He stated that he had a "bad back."  He stated that he had pain in the cervical, thoracic, and lumbar spine, with the most pain in the thoracic spine.  He reported that he had had X-rays and MRIs of the back in 1993 and was told that surgery would not help the condition.  He was also receiving  treatment at a mental health clinic.  The examiner summarized his interview with the Veteran, stating that the Veteran's inability to work was exclusively related to his back pain of a general nature.  Physical examination showed limited range of motion of the cervical and lumbar spine.  Straight leg raising was positive, bilaterally.  There was paresthesia and anesthesia of a mild degrees in the right lower extremity.  The diagnosis was back pain, cervical, lumbar, and thoracic, as well as hypertension.  No formal opinion as to the Veteran's ability to work was provided by the examiner.

Non-VA treatment records reflect that in December 1995, the Veteran was hospitalized for a syncopal episode that occurred while urinating.  He had depressive symptoms and there was evidence of crack usage.  Mental health treatment records reflect that in December 1995, the Veteran sought treatment because he had been on a three day drug binge.  He stated that he had been using crack for eight years and would binge from three to five days when he used.  He was being threatening and violent towards his girlfriend.  The assessment was cocaine dependence and depressive disorder, not otherwise specified.  

In February 1996, the Veteran submitted an application for TDIU.  He reported that he had last worked in April 1988 and had become too disabled to work in January 1991.  He had previously worked at a college as an instructor, then as a laborer, and then he had worked as a financial advisor, self-employed, until December 1990.  He stated that he could not work because he could not concentrate or be attentive.  He had constant depression and chronic upper and lower back pain.  He was unable to continue to perform the most basic activities associated with work.  He was also affected by the increased amount of medication he had to take due to his disabilities. 

A February 1996 non-VA record demonstrated ongoing low back pain, with no real change in symptoms.  The pain was sharp and stabbing associated with standing, and was relieved with changing positions.  There was tenderness at the mid-thoracic spine.  The assessment was chronic low back pain and thoracic pain, and myofascial pain.  

In March 1996, the Veteran's non-VA psychiatrist submitted a statement that the Veteran had experienced multiple relapses and had shown only marginal improvement.  He had been sober for two months and was beginning to attend narcotics anonymous meetings.  

In March 1996, the Veteran submitted a statement that lack of mobility and activity had contributed to his depression.  At times, he would have to lie on the floor for any sort of pain relief.  His blood pressure was poorly controlled and he had to take multiple medications for the condition.  His blood pressure was aggravated by his drug dependency.  

In a May 1996 statement, the Veteran stated that he felt it extremely difficult to muster enough strength or initiative to leave the home in the morning, and if he did, he would go to doctor's appointments or to group therapy.  Sometimes his back pain was so great that he could not leave the home at all.  In another statement that month, the Veteran listed his previous employers, including three banks, the budget office of the United States government, and two colleges, ending in 1987.  He stated that he had been unemployed since 1989, with his last job having been with a water proofing company.  

A September 1996 treatment record reflects that the Veteran had upper and lower back pain that had become worse in the previous four years.  He had received occasional injections for the pain, and reported that he felt relief from taking Tylenol.  Physical examination was negative for any paresthesias or upper extremity weakness.  The upper extremities has 5/5 strength, with bicep reflexes of 2/2.  The lower extremities showed good knee and ankle strength.  There was mild tenderness of the upper thoracic spine.  There was no evidence of radiculopathy.  The assessment was chronic thoracic spine and low back pain.  Surgical treatment was not recommended.  He was to follow-up with the pain clinic.  That same month, he was provided with a TENS unit for relief.  He had good pain relief from the unit.  There was continuing upper paraspinous tenderness.  The plan was to lower the amount of pain medication and continue usage of the TENS unit. 

The Veteran was hospitalized for psychiatric treatment for the month of January 1997 and again in March 1997.  In January 1997, the Veteran reported that he was "going to blow his brains out."  He was taking crack cocaine.  He stated that every time he felt depressed, he used crack.  He was urged to work on the pattern of using crack and then dealing with the depression and low self-esteem that the drug caused him.  He reported that he had last worked in 1987 in the stock market, at which time he had lost his clients.  He started used cocaine in 1988.  He stated that he "just cannot stand to work in odd jobs" and was "too intelligent to flip burgers."  He reported having an MBA in finance.  He felt that his main problem was not drugs, but rather his depression.  During the hospitalization, he was noted to focus too much on his physical problems, some somatic in nature, rather than on his cocaine addiction.  He was at times demanding and would speak in a loud voice.  On discharge examination, it was noted that he suffered from depressive disorder and cocaine dependence.  It was noted that he had a history of back pain for which he used Feldene and Extra Strength Tylenol.  Mental status evaluation showed thoughts of hopelessness.  His mood was depressed.  His energy and sleep were poor.  He was assessed to be competent to handle his own funds and to be able to work.  In March 1997, he was admitted for suicidal ideations.  He had used crack the previous day.  He felt very depressed.  

On July 1997 VA psychiatric examination, the Veteran reported a worsening of his depression.  He binged on crack and cocaine, using several hundred dollars worth of drugs per day.  Since he started using, he had been clean for no more than three months at a time.  He felt that his depression came first, and then he would use drugs.  He reported multiple suicidal attempts in the previous years.  He had a degree in business.  He had worked as a teacher before going to business school and had also worked as a financial advisor.  However, in 1987, because of the crash of the stock market, he had lost everything.  He felt that his life had been going downhill ever since then.  After completing mental status examination, the examiner diagnosed the Veteran with depression and cocaine dependence.  The examiner concluded that the Veteran had some problems with social environment in that he had a short temper and was easily upset.  His trouble with relating to people could cause problems in a job.  Occupationally, the Veteran had reported that he had not been able to work since 1987.  The examiner concluded that the reason for that was a combination of his depression and also his cocaine abuse, as well as psychosocial problems and stressors that were undetermined.  He was assigned a GAF score of 60, with a moderate disturbance to his social and occupational functioning.  His inability to stay clean for more than three months resulted in a definite impairment in his ability to establish and maintain effective and wholesome relationships.  That and his depressive symptoms resulted in a reduction in initiative and flexibility, as well as efficiency and reliability levels, to produce definite industrial impairment.  

VA treatment records reflect that in July 1997, the Veteran was hospitalized for depression with suicidal plans.  Mental status examination on admission showed him to have a depressed mood and anxious affect.  He had hallucinations telling him to kill himself.  During his stay, he participated in group therapy sessions.  He stated that he could not control his cocaine usage.  He was noted to minimize his drug usage history throughout the stay.  On psychiatric evaluation, he reported that he was unemployed and felt that he could not work.  He stated that others had told him he "needed to work, such as doctors."  He was eager to begin the 12-step program on discharge.  Upon discharge, he was assessed to be competent and to be able to work.  His GAF score upon admission was 45, and upon discharge, was 74.  

On July 1997 VA orthopedic examination, the Veteran reported that in the past, he had worked for a large bank in New York, working his way up from a book keeper to a loan officer.  He had later been an independent financial advisor until the market crashed in 1987, at which time he lost his fortune and clientele.  He reported having back pain all day.  He would take pain medication daily, as well as Tylenol every four hours.  He could not stand for more than five minutes and could not walk or do anything with his back.  On physical examination, the Veteran would not forward flex more than 3 degrees or perform straight leg raising due to reports of too much pain.  Neurological examination of the lower extremities was intact.  He was observed to have walked from the waiting room to examination room with a normal pace, without any limping or slowness, though he was limping slightly following the examination.  He didn't show any signs of pain while being interviewed for 45 minutes.  It was also noted that the Veteran had walked to the nursing station a number of times during his hospitalization without any signs of pain.  The examiner diagnosed the Veteran with low back pain syndrome, but stated that there were no clinical objective findings except for the Veteran's reluctance and uncooperativeness to subject to range of motion testing.  X-ray examination was normal. 

In December 1997, the Veteran was once again hospitalized for cocaine dependence in early remission and depression.  After a few days, he reported that he was feeling better, except for continuing back pain.  He was assessed as appearing much improved.  His Prozac dosage was increased.  On discharge, he was assessed as being unable to work.  His GAF score upon admission was 50, and upon discharge, 65.  

In March 1998, the Veteran was admitted to the VA for psychiatric care due to depression with suicidal ideation.  It was noted that urine testing in the previous year had been negative for cocaine use.  He felt that cocaine abuse was no longer a problem for him.  During the hospitalization, his suicidal ideation and anger stabilized.  At one point, he reported that he had various aches, including a dull backache that occurred when he was standing for a prolonged period of time.  He attributed his depression to his social situation.  Upon discharge, he was determined to be competent, but unable to work.  He was assigned a GAF score of 40/70.  

In July 1998, the Veteran was hospitalized for a cocaine relapse and suicidal ideations.  On admission, he was assigned a GAF score of 40.  He had been somewhat noncompliant with his psychotropic medications.  In assessing the Veteran's current mental status, it was felt that he needed treatment for his cocaine use in order to regain control over his addiction and depressive symptoms.  His illness was complicated by several psychosocial issues, including housing problems and economic problems.  He was angry throughout the admission, though he was no longer acutely depressed by the time of discharge.  During his stay, the Veteran was frustrated and upset.  He requested better shoe supports to help with his back pain.  He then became more cooperative and began attending group meetings.  He stated that his depression was getting better because he was busier.  On discharge in August 1998, it was noted that he had chronic low back pain.  He was limited in physical activity due to his back pain was advised not to do any heavy lifting.  He was considered competent but unable to work.  

VA treatment records reflect that the Veteran had continuing back pain.  In August 1998, the Veteran had limited motion on forward flexion to 45 degrees due to pain.  He was mildly lordotic.  Strength was 4/5 in the quadriceps.  Sensation was intact.  In September 1998, back mobility was within normal limits.  He had incorporated ergonomics into his lifestyle.  He was using his cane less.  In October 1998, there was no spasm.  Straight leg raising was negative.  He had sharp pain at the upper thoracic area.  He was completing exercises diligently.  Also in 1998, the Veteran attended ongoing group therapy programs for drug dependence.  

At his December 1998 hearing before a decision review officer, the Veteran reported that he had constant and continuous back pain for which he treated with addictive pain medication.  He was unable to be productive due to the back pain and that lead to a worsening of his depression.  He consumed a large quantity of Tylenol per day to deal with the pain.  He stated that he could drive for short periods of time.  He could walk for two to three blocks.  He stated that he attended narcotics anonymous meetings five days per week, sometimes more than once per day.  He was driven to the meetings by a friend.  He stated that he was currently recovering from drug dependency and felt that his progress was helping his physical and mental condition.  His significant other testified that the Veteran had previously received a masters degree in business, had run for state representative, and had tutored children.  She stated that since the Veteran had stopped using drugs, there had been an improvement to his hygiene and appearance

VA treatment records reflect that in January 1999, the Veteran felt frustrated with the VA process.  He felt that he was unable to work.  He was attending group substance abuse sessions regularly.  However, he continued to sporadically test positive for cocaine use.  In February 1999, the Veteran had mechanical back pain and pain in the right thigh.  X-ray examination showed very little degenerative disc disease.  Physical examination resulted in the assessment of thoracic and lumbar pain without radiculopathy.  There was a question of symptom magnification.  There was overall deconditioning.  On March 1999 physical therapy consultation, the Veteran reported that nothing had changed since he had attended his last session six months previously.  He was instructed to start low impact aerobic conditioning as part of his ongoing treatment.  

On May 1999 VA psychiatric examination, the Veteran reported that he had been told that he had a bulging disc in his back and now had arthritis.  He reported that his depression had increased in the previous years.  He felt sad, empty, and had a lack of interest in life and motivation.  He was presently attending an anger management group and denied any violent behavior.  He stated that he was clean of drug use for one year.  He had last worked in 1988.  Mental status examination showed that he walked with a cane due to back pain.  His mood was depressed and anxious.  He still had suicidal thoughts.  His sleep was poor and he had a short temper.  He preferred to stay by himself and was critical of others.  His speech was relevant and normal.  His judgment and insight were fair.  The assessment was depressive disorder, not otherwise specified, and cocaine abuse in remission.  A GAF score of 41 was assigned, exclusively for depression.  He had serious symptoms of depression, with suicidal ideations, depression, and poor sleep, all with a serious impairment to his social and occupational functioning.  He was assessed to have no friends and it was stated that he had not been able to work since 1988.  

On May 1999 orthopedic examination, the Veteran reported that he had excruciating back pain daily.  He reported that he was totally disabled when he was having intense back pain.  He was able to tend to daily activities, however, he could not cook or vacuum.  He could drive short distances.  He could complete light shopping and could take out the trash.  He could not push a lawn mower or walk upstairs.  X-ray examination showed degenerative disc disease at L3 and L4, and L5 and S1.  There was limitation of range of motion, accompanied by pain.  There were no objective findings of a disability of the thoracic spine.  The examiner stated that the Veteran had difficulty bending, lifting heavy objects, walking long distances, or standing for long periods of time.  However, he was concluded to be able to carry out ordinary activities of daily living.  

To date, the RO has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis.  Because the medical evidence suggests that the Veteran's service-connected back disability and psychiatric disorder precluded him from obtaining or maintaining substantially gainful employment prior to May 10, 1999, and the Board finds such to be the case, the claim must be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  VA regulations specifically provide that if a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an extra-schedular total rating may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  

The Board, however, is precluded from assigning a TDIU on an extra-schedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extra-schedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  and 38 C.F.R. § 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary), 61 Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

For the reasons stated above, the Board finds that the Veteran met the requirements for consideration of a TDIU on an extra-schedular basis prior to May 10, 1999.  In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. 


ORDER

Entitlement to consideration of an extra-schedular rating for a TDIU rating prior to May 10, 1999, is granted.  To that extent only, the appeal is allowed. 


REMAND

Having determined the Veteran is entitled to extra-schedular consideration for a TDIU rating for the period prior to May 10, 1999, the Board has no discretion and must refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10   (2001); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim, for an effective date prior to May 10, 1999, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating. 38 C.F.R. § 4.16(b). 

2.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


